Citation Nr: 1124270	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for actinic keratoses.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for type 2 diabetes mellitus is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Actinic keratoses were not affirmatively shown to have been present in service and actinic keratoses, first documented after service, are unrelated to an injury or disease or event in service.


CONCLUSION OF LAW  

Actinic keratoses were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for actinic keratoses, the RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.



As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, except for a claim of secondary service connection, and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service personnel and treatment records and VA records.  

On the claim of service connection for actinic keratoses, the Veteran was afforded a VA examination in November 2010 in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As the report of the VA examination was based on consideration of the prior medical history and described the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the medical examination and the medical opinion rendered are adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007). 

In May 2011, the Veteran's attorney argued that the VA examination in November 2010 was inadequate because it focused on the question of whether the Veteran had actinic keratoses that were related to service, rather than a more general question regarding any current skin condition.  In the rating decision May 2008 and in the statement of the case in May 2009, the RO adjudicated two skin-related claims, service connection for eczema with reference to dermatitis and seborrhea,  and service connection for skin cancer, actinic keratoses.  In his substantive appeal, filed in June 2009, the Veteran specifically limited his appeal to the claim of service connection for type 2 diabetes mellitus and actinic keratoses.  


As the Veteran did not perfect an appeal of the claim of service connection for a skin condition other than actinic keratoses, the VA examination was properly limited to the claim of service connection for actinic keratoses.

The Veteran's attorney also argued that the VA examination in November 2010 was inadequate because it was performed by a nurse practitioner.  Under precedent case law, VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion).  

And a nurse practitioner, such as the one who conducted the VA examination, is one, who has completed medical education and training that fits the requirement of 38 C.F.R. § 3.159(a)(1) and therefore is competent to provide a diagnosis or opinion.  Other than argument, in the absence of any evidence that casts doubt on the nurse practitioner's competency and qualifications, the Board is entitled to assume the competency of the VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Accordingly, the Board finds that the examination conducted by a nurse practitioner is adequate, and VA has satisfied its duty to assist the Veteran with regard to affording the Veteran a VA examination.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts of the Case 

The service treatment records do not document any complaint, finding, history, treatment, or diagnosis of actinic keratosis.  

The service treatment records do show that in July 1967 the Veteran had a rash on the right arm and on the buttocks, which was assessed as intertrigo.  On separation examination in May 1968 and in a copy of the Report of Medical History, in the section on whether the Veteran ever had or had currently skin diseases, a negative history was indicated and the space for an affirmative response was blank.  On the physical examination, the skin was evaluated as normal. 

After service, VA records show that in November 2006 the Veteran was seen in a dermatology consultation.  It was noted that the Veteran worked in the sun a lot.  The pertinent findings were actinic keratoses of the forearms.  Thereafter from 2007 to 2009 the Veteran was treated for actinic keratoses on the arms and hands and neck and ear. 

After the rating decision in May 2008, denying the claim of service connection for actinic keratoses, the Veteran file a notice of disagreement in May 2008.  In support of his claim, he submitted a copy of the Report of Medical History of May 1968 and in the section on whether the Veteran ever had or had currently skin diseases, the copy shows a negative history and the space for an affirmative response is blank.   The Veteran submitted a duplicate of the original report in July 2008. 

In September 2008, the Veteran submitted another copy of the Report of Medical History of May 1968 and in the section on whether the Veteran ever had or had currently skin diseases, the copy shows an affirmative history of skin diseases in the space, which was originally blank.  In June 2009 and in July 2010, the Veteran submitted duplicates of the altered report he sent in September 2008.  

On VA examination in November 2010, conducted by a nurse practitioner, the Veteran stated that he had developed a rash while on active duty in Korea, and that he was diagnosed with actinic keratoses while in service.  The Veteran provided the examiner a photocopy of the altered report of the May 1968 Report of Medical History.  


The VA examiner commented that the report submitted by the Veteran did not match the original report.  On examination, there were actinic keratoses on the forearms and hands.  The diagnosis was actinic keratoses.  

The VA examiner stated that actinic keratoses are not related to treatment for a rash during military service.  The VA examiner explained that the Veteran was treated on one occasion for intertrigo and that there were no subsequent visits for a skin condition in service.  The VA examiner further stated that actinic keratoses were not diagnosed or treated in service and that according to the original separation examination there was no evidence of a skin disease.  The VA examiner referred to the Veteran's copy of the altered report.  The VA examiner stated that the actinic keratoses were not caused by or the result of military service. 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303.






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 








38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of actinic keratoses, actinic keratoses were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

The service treatment records do show that on one occasion without evidence of recurrence the Veteran was treated for a rash on the right arm and on the buttocks, which was assessed as intertrigo. 

As symptoms are the essence of continuity, the entry about a skin rash meets the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

As the service treatment records lack the documentation of manifestations sufficient to identify actinic keratoses and sufficient observation to establish a chronic skin condition during service on basis of a single, isolated finding, chronicity in service is not adequately supported by the service treatment records.  And there is no other evidence contemporaneous with service that pertains to chronicity.







As chronicity in service is not adequately supported by the record, including the service treatment records, then service connection may be established either by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d).  

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements in which he associates his actinic keratoses to the skin rash in service.   

To extent the Veteran's statements imply continuity, the Veteran is competent to describe symptoms of a skin condition and his statements are admissible, that is, are to be considered as evidence.  

The evidence against continuity of symptomatology shows that after service actinic keratoses were first documented in 2006, 38 years after the Veteran's discharge from service.  The absence of continuity of symptoms for this prolonged period of time without medical complaint constitutes evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  

Nevertheless, as previously stated the Veteran is competent to describe symptoms of a skin condition, and the Veteran's statements concerning continuity, if credible, are ultimately competent evidence, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence is potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including the lay evidence). 




In this case, to the extent that the Veteran asserts continuity, the Veteran is not credible.  The record shows that in support of his claim, in filing his notice of disagreement in May 2008, the Veteran submitted a copy of the Report of Medical History of May 1968 and in the section on whether the Veteran ever had or had currently skin diseases, the copy shows a negative history and the space for an affirmative response is blank.   The Veteran submitted a duplicate of the same report in July 2008.  This copy of the Report of Medical History of May 1968 is the same as the copy (original report) in the service treatment records that were sent to VA by the federal custodian of military records.  

Two months later in September 2008, the Veteran submitted another copy of the Report of Medical History of May 1968 and in the section on whether the Veteran ever had or had currently skin diseases, the copy shows an affirmative history of skin diseases in the space, which was originally blank.  In June 2009 and in July 2010, the Veteran again submitted duplicates of the report he sent in September 2008.  And on VA examination in November 2010, the VA examiner reported that the Veteran provided a photocopy of the report of the May 1968 Report of Medical History that did not match the original report.  

The altered copy of the Report of Medical History provides a positive history of a skin disease that would bolster the claim of continuity, if credible, but as the altered copy of the report is inconsistent with the other evidence of record, that is, the copy of the Report of Medical History of May 1968 provided by the federal custodian of military records, and which the Veteran himself had submitted earlier in the claims process, the altered document is not credible evidence.  

The Board finds that the submission of evidence that misrepresents the facts in order to support the claim taints all of the Veteran's statements regarding onset and continuity.  The Board concludes that the Veteran's statements of symptomatology following service and attributing the symptomatology to service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be impeached by a showing of inconsistency with other evidence of record). 

For the reasons expressed, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

The Board now turns to the question of whether service connection for actinic keratoses may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).

For the purpose of the following analysis, actinic keratosis (keratoses is the plural form) is a clinical diagnosis of a specific skin disease, which is caused by excessive sun exposure.  Dorland's Illustrated Medical Dictionary 996 (31st ed. 2007). 

Although the Veteran is competent to describe symptoms of a skin condition, actinic keratosis, a specific diagnosis of a skin disease due to excessive sun exposure is not a condition under case law that have been found to be capable of lay observation, that is, the diagnosis of actinic keratosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and the determination as to the presence or diagnosis of actinic keratosis is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); see Layno at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).


Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of actinic keratosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the skin condition is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of actinic keratosis.

Where, as here, there is a question of the presence or a diagnosis of actinic keratosis not capable of lay observation by case law and the condition is not simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of actinic keratosis in service or since service, the Veteran's lay statements are excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim based on a disability first diagnosed after service.

And while the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent to describe symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional has diagnosed the condition before 2006 and there is no evidence that a health-care professional has associated actinic keratosis to an injury or disease or event in service.

To the extent the Veteran has expressed an association between actinic keratosis and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of actinic keratosis based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between actinic keratosis and any in-service injury, disease, event, or rash.

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the onset or cause of actinic keratosis, the Board need not reach the question of whether or not the Veteran's statements to this extent are credible.

The competent medical evidence of record consists of the findings and opinion in the report of VA examination in November 2010.  The VA examiner, a nurse practitioner, who is qualified by education and training to offer a medical opinion, found that actinic keratoses were not related to treatment for a rash during military service, that actinic keratoses were not diagnosed or treated in service, which answers the question of whether actinic keratoses were present coincident with service, raised by counsel, and that actinic keratoses were not otherwise caused by or the result of military service.  The Board finds the opinion of the VA examiner credible and persuasive and this evidence opposes rather than supports the claim.

As for the rationale of the opinion, also of concern of counsel, the opinion was based on a reasonable analysis of the significant facts of the case, including a discussion of the medical history in service and since service. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  
And there is no other competent and credible evidence favorable to the claim to weight the negative opinion against. 






While the Veteran was afforded a VA examination and obtained a medical opinion under the duty to assist, which resulted in evidence against the claim, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement to service under 38 C.F.R. § 3.303(d).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009). 

There is no competent and credible evidence that actinic keratoses were caused by type 2 diabetes mellitus and there is no argument or competent and credible evidence that actinic keratoses were caused by alleged exposure to Agent Orange.

In the absence of competent evidence, either lay or medical, favorable to the claim, the preponderance of the evidence is against the claim of service connection for actinic keratoses based either on affirmatively showing the disability in service under 38 C.F.R. § 3.303(a), or on continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for actinic keratoses is denied.


REMAND

The Veteran has a current diagnosis of type 2 diabetes mellitus, which is a disease presumed to be related to exposure to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  




As the Veteran served in Korea from January 1967 to June 1968, he served within the April 1968 to August 1971 time frame during which the Department of Defense has confirmed that specific units of the 2nd and 7th Infantry Divisions, and supporting field artillery, signal, and engineer troops were exposed to Agent Orange while serving along the demilitarized zone (DMZ) in Korea.  

The Veteran's military personnel records indicate that he was not a member of the 2nd or 7th Infantry Divisions.  The Veteran was a member of the 7th Ordnance Company and his military occupational specialty was propellant and explosive specialist.  It is unclear from the evidence of record where the Veteran's unit was located in Korea or whether the Veteran was assigned to support the 2nd or 7th Infantry Divisions.  

As the Veteran was in Korea from April 1, 1968, to June 2, 1968, as the Veteran alleges service along the DMZ, and as he was assigned to unit other than unit recognized by the Department of Defense as having been exposed to Agent Orange while serving along the demilitarized zone in Korea, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the U. S. Army & Joint Services Records and Research Center to determine: 

a).  The location of the Veteran's unit, 7th Ordnance Company (DS/GS), APO 96301, from April 1, 1968, to June 2, 1968, and whether the location of the unit was near the Korean DMZ where Agent Orange was used, and, 

b).  Whether elements of the 7th Ordnance Company where attached to any unit of the 2nd and 7th Infantry  Divisions, serving along the demilitarized zone in Korea. 



2.  After the development is completed, adjudicate the claim of service connection for type 2 diabetes mellitus.  If the benefit sought on appeal remains denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


